DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.

Drawings
The drawings are objected to because 
-	in Fig. 1A, “7 Screw” should be changed to --7 Stitching--; and
-	in Fig. 2A, “SS Side boat portion” should be changed to --SS Side support portion--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
-	in paragraph [0030] line 2, “1” should be --1A--;
-	in paragraph [0031] line 2, “2” should be --2A--; 
-	in paragraph [0034] line 1, “3” should be --3A--.
Appropriate correction is required.

Claim Objections
Claims 24, 28-30, 32, and 33 are objected to because of the following informalities: 
in claim 24 line 3, “a main chamber” should be --the main chamber--;
in claim 28 line 2, “the first seat and the second seat” should be --a first seat and a second seat--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the limitation “wherein the sub-chamber is mounted on the lateral side of one of the vehicle front chamber and the vehicle rear chamber facing toward from the first seat” is unclear and further inconsistent with claim 28 from which claim 32 depends. Therefore, claim 32 is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 28-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwangbo et al. (KR 10-2017-0021964 A) in view of Fujiwara (U.S. Patent 9,290,151 B2), previously cited by examiner.
Regarding claim 23, Hwangbo et al. (Figs. 1-11) discloses a side airbag device 1 in combination with a vehicle seating arrangement including first seat and second seats laterally spaced from one another (at least Figs. 1 & 11), the side airbag device 1 comprising: 
an airbag cushion 3 carried by and deployable from the second seat; and 
an inflator 2 within the airbag cushion to generate a gas and deploys the cushion; and 
wherein the cushion includes a main chamber 10a, 10b and a sub-chamber 17, the main chamber partitioned into a vehicle front chamber 10b and a vehicle rear chamber 10a by a divider 20, 21, the sub-chamber mounted on a lateral side of one of the vehicle front chamber 10b and the vehicle rear chamber 10a facing away from the first seat (at least Figs. 1 & 11);
wherein upon deployment the main chamber includes a first side facing the first seat and a second side opposite the first side and the sub-chamber is disposed between the second side of the main chamber and a side support portion of the second seat, a portion of the sub-chamber extending forwardly beyond the side support portion (at least Figs. 1 & 11).
But Hwangbo et al. does not specifically disclose the inflator receiving a signal from a sensor to generate the gas, and a forwardly extending side support portion of the second seat.
Fujiwara (at least Figs. 1-5) discloses that it is known in the art to provide an inflator 30L, 30R that receives a signal from a sensor 56 to generate a gas, and a forwardly extending side support portion 23 of the second seat 22L, 22R (an alternative seat). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflator and second seat of Hwangbo et al. according to the teachings of Fujiwara, in order to achieve the desirable results of an alternative activation of the inflator and improved occupant comfort during normal operation.
Regarding claims 24 and 25, Hwangbo et al. (Figs. 1-11) discloses the side airbag device 1, 
(claim 24) wherein the sub-chamber 17 is configured to be attached near a position in which a shoulder of an occupant 5 abuts a main chamber 10a; 
(claim 25) wherein the sub-chamber 17 is mounted on the lateral side of vehicle rear chamber 10a.
Regarding claim 28, Hwangbo et al. (Figs. 1-11) discloses a side airbag device 1 in combination with a seating arrangement include the first seat and the second seat (at least Figs. 1 & 11), the side airbag device comprising: 
an airbag cushion 3; and 
an inflator 2 within the cushion to generate a gas and deploys the cushion; and 
wherein the airbag cushion includes a main chamber 10a, 10b and a sub-chamber 13, 17, the main chamber partitioned into a vehicle front chamber 10b and a vehicle rear chamber 10a by a divider 20, 21, the sub-chamber mounted on a lateral side of one of the vehicle front chamber and the vehicle rear chamber, and 
wherein the main chamber is mounted to the first seat for deployment from a lateral side of the first seat (at least Figs. 1 & 11);
wherein upon deployment the main chamber includes a first side facing the second seat and a second side opposite the first side and the sub-chamber 13 is disposed between the first side of the main chamber and the second seat, the sub-chamber configured and arranged to engage a seatback of the second seat (at least Figs. 1 & 11).
But Hwangbo et al. does not specifically disclose the inflator receiving a signal from a sensor to generate the gas. 
Fujiwara (at least Figs. 1-5) discloses that it is known in the art to provide an inflator 30L, 30R that receives a signal from a sensor 56 to generate a gas. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflator of Hwangbo et al. according to the teachings of Fujiwara, in order to achieve the desirable result of an alternative activation of the inflator.
Regarding claims 29, 30, 32, and 33, Hwangbo et al. (Figs. 1-11) discloses the side airbag device 1, 
(claim 29) wherein the sub-chamber 13 is mounted on the lateral side of one of the vehicle front chamber 10b and the vehicle rear chamber 10a facing away from the first seat (at least Figs. 1 & 11);
(claim 30) wherein the sub-chamber 13 is mounted on the lateral side of vehicle rear chamber 10a;
(claim 32) wherein the sub-chamber 17 is mounted on the lateral side of one of the vehicle front chamber 10b and the vehicle rear chamber 10a facing toward from the first seat (Figs. 10 & 11);
(claim 33) wherein the sub-chamber 17 is mounted on the lateral side of vehicle rear chamber 10a.

Allowable Subject Matter
Claims 1, 9, 12, 16, and 36 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 23 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614 

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614